DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2021 has been entered.
 
Status of the Claims
Claims 1, 3, 4, 6, 9, 10, 15-17, 19-21, 23, 29, 30, 32-35, 38-40, and 42-54 are pending.
Claims 21, 23, 38-40, and 49-53 are withdrawn from consideration as being directed to non-elected inventions.
Claims 1, 3, 4, 6, 9, 10, 15-17, 19, 20, 29, 30, 32-35, 42-48, and 54 are presented for examination.
Claims 1, 3, 4, 6, 9, 10, 15-17, 19, 20, 29, 30, 32-35, 42-48, and 54 are rejected.

Examiner’s Note on Claim Interpretation
Applicants claims now specify that the overall composition, meaning the objective scope of the invention which is actually being claimed, combines each of “an intermediate composition See In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.).  Dependent Claims 3 and 4 recite language indicating that that each of the benzoyl peroxide and adapalene are to be found in the first, acidic, portion of the composition, respectively.  Claim 6 indicates that the composition is free of anionic, cationic, amphoteric, and nonionic surfactants of the alkylpolyglucoside and glucamide classes.  Claims 9, 10, 17, 29, 30, and 34 further limit the concentration or identity of base to be contained in the second composition, its pH, or the physical form thereof, while Claims 12, 15, 16, 32, and 33 further limit the concentration or identity of acid to be contained in the first composition, its pH, or the physical form thereof.  Claims 19, 20, and 35 recite additional components to be present in the compositions claimed.  Claim 42 recites the presence of certain non-liquid fatty substances in certain concentrations.  Claim 43 narrows the amount of benzoyl peroxide in the composition, with Claims 44-48 narrowing the identity of the fatty phase present in the composition.  Claim 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 54 recites the broad recitation “after one month,” and the claim also recites “two months, three months, or six months” which is the narrower statement of the range/limitation. The claim also recites three distinct temperatures at which storage stability is to be assessed.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 9, 10, 15-17, 19, 20, 29, 30, 32-35, 42-48, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Abram II (U.S. PGPub. 2007/0237724), in view of .
Abram II describes suspension formulations that foam after release from a container.  (Abs.).  These compositions are described as containing at least one active agent sparingly soluble in water, particularly benzoyl peroxide.  [0002].  Exemplary embodiments of suitable benzoyl peroxide concentrations includable in the compositions are about 1, about 1.5, about 2, about 2.5, and about 3% of the composition, addressing the limitations of newly added Claim 43.  [0091].  Second active agents includable in the composition include retinoids such as tretinoin and the adapalene of the instant claims.  [0117].  Indeed, a particularly preferred embodiment combined benzoyl peroxide and the alternative retinoid tretinoin, [0123], making the substitution of the alternative retinoid adapalene appear to be little more than the substitution of one equivalent for another.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Abram II describes the compositions as suitably containing the active agent, an aqueous phase, thickening agent, and optionally pH-adjusting agents, wetting/dispersing agents, antioxidants, surfactants such as the silicone oil dimethicone optionally present in concentrations of between 0.2-5% by weight, sun filters, foaming agents, chelating sequestering agents or propellants, describing an oil concentration sufficient to render obvious the limitations of Claims 44-46.  [0085, 0136-38], See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.), see also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  As these components are described as optional, nothing of Abram II requires the use of a propellant, addressing the negative limitations of Claims 1 and 48.  Abram II indicates that a dispersing or wetting agent may be required to properly formulate sparingly soluble actives, [0131], listing poloxamers falling outside the scope of surfactants excluded by Claim 6 as a particularly preferred embodiment of such a wetting/dispersing agent.  Abram II indicates that thickening agents are included to adjust the viscosity of the compositions.  [0142-44].  Abram II describes 
Abram does not describe generating a gas in situ by combining an acid and gas-generating carbonate, nor are various other limitations of the instant claims recited.
Tanaka describes viscous compositions containing carbon dioxide trapped in bubbles, otherwise known as a carbon-dioxide containing foam according to instant Claim 1 characterized in that the foam is created by combining an acid, such as the instantly claimed citric acid of Claims 1 and 12, with a carbonate such as the sodium bicarbonate of instant claims 1 and 28.  [0007].  These compositions are described as suitable for treating, among others, acne vulgaris.  [0008].  Tanaka indicates that the foam may be formed by combining a viscous acid containing composition with a viscous carbonate-containing composition in a manner similar to that described by instant Claims 1, 16, 17, 33, and 34.  [0033].  Tanaka indicates that skin comfort of the foam compositions may be increased by incorporating into the gels, foams, creams and pastes addressing limitations of Claims 33 and 34 any cosmetic and pharmaceutical additives such as, among others, an oily component, [0040], which Tanaka indicates includes each of a liquid paraffin oil or silicone oil such as dimethyl polysiloxane (also known as the dimethicone of the Abram II reference), stearyl or cetyl alcohol, a C18 and C16 fatty alcohol, respectively, according See Table 12 (“cetanol”).  Tanaka indicates that the compositions when used should have a pH of between 5-8.  [0060].  Tanaka indicates that the acid component should be incorporated into the aqueous viscous composition in amounts of between 0.01-30%, and the carbonate in the carbonate-containing aqueous composition in concentrations of between about 0.01-30%, explicitly addressing the limitations of Claims 1, 9, 14, and 29.  [0062].  Because the chemical reaction used to produce the carbon dioxide gas entrapped within the viscous composition is one which depends on the acid-catalyzed liberation of carbon dioxide from the carbonate material, the examiner asserts that the viscous aqueous compositions of Tanaka containing each of the acid and carbonate materials would, by the nature of the acid and basic carbonate being present as reactants in these aqueous compositions, necessarily be acidic or basic, respectively, necessarily addressing the limitations of Claims 10 and 15.  
Schwan indicates that foamable topical compositions can be formed by combining two liquid components such as gels or emulsions containing surfactants or emulsifiers kept physically separate from each other until the time of foam generation.  [0014; 0022; 0053-56; 0069].  Particular self-foaming combinations include carbonates and organic acids which combine to generate carbon dioxide, [0032], such as alkali or alkaline earth metal carbonates in concentrations of for example about 3-10% based on the total preparation, in combination with citric acid used, for example, in concentrations of about 0.2-1.5 based on the total preparation, with the caveat that the amounts used may suitably be adjusted depending on the composition component or strength of the acid, which should correspond approximately to the stoichiometric ratio of carbonate to acid.  [0062-63; 0076; 0078].  This suggests that the amount of carbonate and acid, respectively, are result-effective variables to be optimized according to the needs and See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Fream describes alternate carbon-dioxide gas generating systems which combine acid components with base components.  Each of the specifically claimed citric acid and sodium acid pyrophosphate (SAPP) are recited as suitable acids for use in providing a carbon dioxide generate system, as are acid citrate salts and combinations of the above.  [0053].  Fream recites sodium citrate as an example of an acid citrate.  [0037].  Fream indicates that these acid components are suitably provided in concentrations of about 5-60% by weight of the composition claimed, a range overlapping and rendering obvious each of the citric acid, sodium citrate, and SAPP concentrations recited by the instant claims.  [0053], See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Fream indicates that the base to be incorporated in such carbon dioxide generating compositions is preferably one capable of generating carbon dioxide, specifically including the sodium bicarbonate of the instant claims in concentrations of between about 5-60% of the composition, a range again overlapping and therefore rendering obvious that of the instant claims.  [054], see Peterson, supra. 
prima facie obvious to have formulated the adapalene/benzoyl peroxide foam/foamable silicone oil containing compositions which are stable for 6 months at 30°C of Abram II utilizing carbon dioxide as the foam-generating gas according to the manner described by the teachings of Tanaka, as Tanaka describes means of providing foaming compositions employing carbon dioxide as the foam generating gas in the context of foams useful for the treatment of acne via topical application, where the carbon dioxide is generated by the reaction between separately stored compositions containing on one part acids such as citric acid and on the other carbonates such as the instantly claimed sodium bicarbonate.  The use of the compositions of Tanaka in such a manner appears to be little more than an arrangement of old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, and obvious as a result.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  The teachings of Schwan and Fream reinforce this, indicating that foams may be created by the combination of distinct elements containing on one hand sodium bicarbonate and the other organic acids such as citric acid, sodium citrate, and sodium acid pyrophosphate in concentrations overlapping those encompassed .

Response to Arguments
Applicant's arguments filed 13 July 2021 have been fully considered.
Applicants arguments concerning the alleged focus of Abrams II on oil-free compositions has repeatedly been rebutted.  To spare column inches, they will not be reproduced, again, here.  
Applicants assert that the compositions of the instant claims demonstrate “exceptional foam quality” and that on this basis, demonstrate secondary indicia of nonobviousness sufficient to overcome any prima facie case of record.
Applicants are reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  “[A]ppellants have the burden of explaining the data…they proffer as evidence of non-obviousness.”  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).

Even as amended, the gas-generating components of the claims are, as has been shown above, the adoption of known carbon dioxide gas generating components in circumstances where in-situ generation of carbon dioxide is used to generate foam from a foamable composition.  
Applicants arguments that the limitations describing stability over time as has been newly added to dependent Claim 54 confers patentability to the invention therein claimed is unpersuasive, as this stability over time is taught by Abram II.  See Abram II, [0214].  
Applicants’ arguments concerning the newly added acid and base limitations are unpersuasive as being addressed by Fream newly made of record.
For at least these reasons, applicants claims remain little more than the predictable use of prior art elements according to their established functions, and obvious thereby.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 9, 10, 15-17, 19, 20, 29, 30, 32-35, 42-48, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 13 July 2021 have been fully considered but they are not persuasive for the reasons set forth above.

Claims 1, 3, 4, 6, 9, 10, 15-17, 19, 20, 29, 30, 32-35, 42-48, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,449,175 in view of Abram II, described in greater detail above.  The ‘175 patent describes foaming compositions substantially identical in limitations to those instantly claimed, even addressing in dependent Claims the newly added citric acid, sodium citrate/disodium pyrophosphate included as acidic agents, but for the inclusion of adapalene in the present foam composition, which Abram II indicates is commonly combined with the benzoyl peroxide of the ‘175 patent to provide enhanced treatment of, among others, acne vulgaris; Generally, it is prima facie obvious In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 13 July 2021 have been fully considered but they are not persuasive for the reasons set forth above.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613